 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMISI MERMAINE CALLOWAY,                           No. 2:19-cv-1792 KJM CKD P
12                         Plaintiff,
13            v.                                          ORDER
14    D. NIEVES, et al.,
15                         Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 16, 2021, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                          1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed March 16, 2021, are adopted in full.
 3          2. Plaintiff’s request for judicial intervention (ECF No. 39) is construed as a motion. So
 4   construed, the motion is denied.
 5          3. Defendant R. Rowland is dismissed without prejudice pursuant to Rule 4(m) of the
 6   Federal Rules of Civil Procedure.
 7          4. This matter is referred back to the assigned magistrate judge for all further pretrial
 8   proceedings.
 9   DATED: July 8, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
